DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 14-16, it is unclear if the article of clothing is positively claimed in combination with the smart label system. Claim 1 recites “a label, wherein the label is affixable to an article of clothing”, which implies the article of clothing in not positively claimed. Claims 1 and 14-16 recite “wherein the interpretable component encodes and/or associates the label with data specific to the article of clothing” which implies the article of clothing is positively claimed in combination.
Regarding claims 9-10, the phrase “the encoded information” lacks antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites “a user can modify the encoded information”. Claim 11 does not further limit the structure of the smart label. Claim 11 does not claim structure to perform the functional language.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 14-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn, US 20110153454.
Regarding claims 1 and 14, Dunn teaches an advertising system and method and display tag arrangement for use therewith comprising: a label 100, wherein the label is affixable to an article of clothing (not shown, see ¶0027 and 0033); and an interpretable component; wherein the interpretable component or associates the label with data specific to the article of clothing. The interpretable component comprises  Braille (¶0027), RFID (¶0024, 0028-0030) and/or a processor (¶0029).


    PNG
    media_image1.png
    452
    317
    media_image1.png
    Greyscale

Regarding claim 2, Dunn teaches an interpretation device (external receiver and/or scanning device, ¶0030).
Regarding claims 3 and 15, Dunn teaches the interpretation device comprises an RFID reader (external receiver and/or scanning device, ¶0030).
Regarding claims 4, 5, and 16, Dunn teaches the plurality of interpretable components further comprise a smart code (bar code, ¶0023 and 0027).
Regarding claims 9 and 17, Dunn teaches the encoded information is interpretable electronically using external receiver. (¶0030).
Claims 1-9, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler, US Patent Application Publication 2012/0085828.
Regarding claims 1 and 14, Ziegler teaches a promotional hang tag or label a label (figures 5A-5C and 21A-21C), wherein the label is affixable to an article of clothing (¶0004 and figure 8); and an interpretable component such as QR code, Braille or printed text (¶0089); wherein the interpretable component encodes and/or associates the label with data specific to the article of clothing. 

    PNG
    media_image2.png
    299
    159
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    468
    484
    media_image3.png
    Greyscale

Regarding claims 2, 3 and 15, Ziegler teaches an interpretation device such as a scanner or smart phone. (¶0010 and 0078). 
Regarding claims 4 and 5, Ziegler teaches the interpretable component comprises raised indicia and a smart code (QR). 
Regarding claims 6-8, Ziegler teaches the raised indicia comprises lettering and Braille. (See ¶0089)
Regarding claim 9, Ziegler teaches the encoded information on the QR code can be interpretable electronically and the Braille information can be interpretable tactually.  (See ¶0089, last sentence).
Regarding claim 12, Ziegler teaches the label is removable and reaffixable using the plastic fastener. 
Claims 1-5 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu, US Patent Application Publication 2007/0051816.
Regarding claims 1, 15 and 14, Chu teaches digital label or product authentication wherein the label 10 is affixable to an article of clothing (¶0062 and figure 171); and an interpretable component such as display screen, microprocessor, printed text (¶0036) or GPS device (¶0038); wherein the interpretable component encodes and/or associates the label with data specific to the article of clothing. 
Regarding claims 2, 3 and 15, Chu teaches an interpretation device such as a computer or smart phone. (¶0042). 
Regarding claims 4 and 5, Chu teaches the interpretable component comprises raised indicia and a GPS device or micro-processor. 
Regarding claim 9, Chu teaches the encoded information on the display can be interpretable electronically.
Regarding claim 10-11, Chu teaches a smart label programming device 18, wherein the smart label programming device 18 encodes the encoded information onto the smart label. (¶0037). 
Regarding claim 12, Chu teaches the label is removable and reaffixable using the plastic fastener. 
Regarding claim 13, Chu teaches the interpretable component (GPS device or micro-processor) is correlatable. It is inherent that a micro-processor is correlatable.
Regarding claims 16-17, Chu teaches digital label or product authentication wherein the label 10 is affixable to an article of clothing (¶0062 and figure 171); and an interpretable component such as display screen, microprocessor, printed text (¶0036) or GPS device (¶0038); wherein the interpretable component encodes and/or associates the label with data specific to the article of clothing. Chu teaches an interpretation device can be a computer (processor) or smart phone. (¶0042). Chu teaches the interpretable component (GPS device or micro-processor) is correlatable. It is inherent that a micro-processor is correlatable.
Regarding claim 18, Chu teaches the encoded information on the display can be interpretable electronically.
Regarding claims 19-20, Chu teaches a smart label programming device 18, wherein the smart label programming device 18 encodes the encoded information onto the smart label. (¶0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication 2011/0153454 to Josh Dunn et al. (Dunn) in view of US Patent Application Publication 2011/0307309 to Ian J. Forster et al. (Forster).
Regarding claim 10, Dunn teaches the interpretable components can be barcode, smart code (QR) or RFID. Dunn does not teach a smart label programming device to encode information onto the smart label.
Forster teaches a RFID device 82. reader 60, wherein the reader can be used to selectively write and/or up-load data or information to the RFID device 82 and/or program the RFID device. (See ¶0041). 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to program the RFID device taught by Dunn with the reader as taught by Forster to provide a means to read and write information on the RFID.
Regarding claim 11, the computer for encoding a part of a barcode taught by Harris can also be used to modify the encoded information of the barcode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631